Citation Nr: 0409333	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-15 392	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland




THE ISSUE

Entitlement to service connection for residuals of bilateral 
knee injury.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 11, 1988 to March 18, 1988.  This matter comes to 
the Board of Veteran's Appeals (Board) on appeal from an 
April 2002 rating decision by the Baltimore Regional Office 
(RO) of the Department of Veterans Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts that she injured both knees in either 
February or March 1988 during basic training at Fort Jackson, 
South Carolina.  Her letter dated in September 2002 suggests 
that the injury occurred in late February or in March, and 
her statement dated May 19, 2003, on VA Form 9, indicates 
that she received medical attention at the Fort Jackson base 
hospital, where x-rays were taken.  She claims that she tore 
tendons and ligaments; and was given prescription medication 
and crutches.  It does not appear that there has been an 
exhaustive search for the records of the alleged treatment.  
In that regard, it is noteworthy that service hospital 
records are archived separate from service medical records.

Service personnel records may also contain information 
pertinent to the claim.  In that regard, it is noteworthy 
that the veteran was discharged essentially due to unfitness 
for duty.  She reports that during her outprocessing from 
service, she was reassigned to desk duty due to the alleged 
injury, a fact that might be confirmed by the personnel 
records.  

And while the veteran received some notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) in May 2001 (prior to 
the rating on appeal) and some further notice in a SOC in 
April 2003, since the case is being remanded anyway, the 
opportunity presents itself for her to receive notice in full 
compliance with all technical requirements.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1. The RO must ensure that all VCAA 
notice and "duty to assist" 
requirements mandated by the VCAA are 
satisfied in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107; implementing regulations; and all 
applicable legal precedent.  The 
veteran should be afforded the 
opportunity to respond.

	2. The RO should arrange for an 
exhaustive search for the records of 
the appellant's alleged treatment at 
the Fort Jackson base hospital in late 
February and in March 1988.  If such 
records are unavailable, it should be 
so certified.  In addition, the RO must 
obtain the appellant's complete service 
personnel file.  

3.	T
he RO must ask appellant to identify 
all healthcare providers (both VA and 
non-VA) that have treated her for any 
knee disability since service. The RO 
must obtain complete treatment records 
from all identified treatment sources. 

4. If the records obtained indicate 
that the veteran sustained a knee 
injury in service, and may have current 
disability residual from such injury, 
the RO should arrange for a VA 
orthopedic examination to ascertain the 
nature and etiology of any knee 
disability the veteran may have.  The 
veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination. The examiner should 
provide a diagnosis for the appellant's 
current knee disability, and opine 
whether it is at least likely as not 
that such disability was caused by an 
injury in service.  The examiner should 
explain the rationale for any opinion 
given.

5. After the development ordered above 
is completed, the RO should re-
adjudicate the claim. If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant 
should be given the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
                             Veterans Law Judge, Board of 
Veterans' Appeals	          

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

